Gilbert, J.
1. Where the evidence and the pleadings show that the defendant is a railroad company engaged in interstate commerce, and that the person for whose death suit is brought was employed by the defendant in such commerce, the Federal liability act of 1908 governs, to the exclusion of the State statute. 35 Stat. 65 (U. S. Comp. St. 1913, §§ 8657-8665) ; Louisville & Nashville R. Co. v. Kemp, 140 Ga. 661 (79 S. E. 558); North Carolina R. Co. v. Zachary, 232 U. S. 248 (34 Sup. Ct. 305, 58 L. ed. 591, Ann. Cas. 1914C, 159).
2. Under the Federal liability act of 1908, no negligence against a railroad company is presumed from the fact of the killing.
3. Where the evidence discloses circumstances which authorize an inference that the employee of the railroad company engaged in interstate commerce was killed in an undisclosed manner by the train of such *89company, blit wholly fails to show negligence on the part of the company, a motion for a nonsuit is properly sustained.
November 15, 1916.
Action for damages. Before Judge Patterson. Cobb superior court. July 22, 1915.
Smith, Hammond & Smith, for plaintiff.
Tye, Peeples & Tye, D. W. Blair, and E. H. Clay, for defendant.

Judgment affirmed.


All the Justices concur.